ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Hearing Officer and, after a hearing thereon, recommends that the Respondent be suspended from the practice of law until final determination of this case.
And this Court, being duly advised, now finds that the Hearing Officer's recommendation should be accepted and approved and the Respondent should be so suspended.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, M. Jon Lobdell, is suspended from the practice of law in this State pending a final determination by this Court in the present case.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and discipline Rule 23, Section 83(d).
All Justices concur.